                Case 2:10-cr-00336-RAJ Document 79 Filed 04/19/19 Page 1 of 5



1    COLLEEN HARTL, #18051
     Attorney for Defendant
2
     23321 62nd Avenue South, #E103
3    Kent, WA 98032
     Tel: 206-715-2715 Fax: 206-260-3424
4    colleen@hartllaw.com
5

6

7

8

9
                             IN THE UNITED STATES DISTRICT COURT
10                         FOR THE WESTERN DISTRICT OF WASHINGTON
11   UNITED STATES OF AMERICA,                          Case No.: 2:10-cr-00336-RAJ-1
12                   Plaintiff,
13                                                      MOTION FOR EARLY TERMINATION OF
     vs.
                                                        SUPERVISED RELEASE
14
     COLTON HARRIS-MOORE,
15                                                      NOTE ON MOTION CALENDAR: FRIDAY,
                     Defendant                          APRIL 26, 2019
16

17
     I.      INTRODUCTION
18
             The defendant, COLTON HARRIS-MOORE, respectfully moves this court for an Order
19

20   terminating the remaining term of his supervised release pursuant to 18. U.S.C. Sec. 3583(e)(1).

21   After serving 78 months in prison, his three-year term of supervised release began on September
22
     27, 2016. At this time, Mr. Harris-Moore has completed over three quarters of his supervisory
23
     term.   He has five months remaining on supervision. Although the remaining time appears
24
     relatively short, the time is crucial to allow Mr. Harris-Moore the ability to travel out of western
25

26   Washington and take advantage of work opportunities outside the small geographical area to

27   which he is restricted. The inability to travel, even short distances out of western Washington is,
28   MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASENOTE ON MOTION CALENDAR:
     FRIDAY, APRIL 26, 2019 - 1
               Case 2:10-cr-00336-RAJ Document 79 Filed 04/19/19 Page 2 of 5



1    unnecessarily limiting and prevents him from taking advantage of work opportunities that are
2
     available to him, and have been available to him for the last year.
3
            Mr. Harris-Moore is supervised in, and restricted to, the Western District of Washington
4
     where he lives and works – limited as that is given the geographical limitation. If he can take
5

6    advantage of work opportunities outside of western Washington, he could make restitution to

7    the victims more quickly than if he remains on supervised probation for another five months in
8
     western Washington, with the limited jobs available. In this regard, it is in both parties’ interest
9
     that Mr. Harris-Moore’s probation terminate early.
10
            Mr. Harris-Moore is in full compliance with his conditions of probation. He has attached
11

12   a letter to this motion explaining in detail how far away he is from his former life and how

13   important it is to him to completely comply with probation and thereafter remain fully law abiding
14
     for the rest of his life. The incarceration he endured, the restrictions and affirmative conditions
15
     required under probation and the unwanted notoriety have all served their purpose – punishment
16
     for the crimes and a level of rehabilitation to get Mr. Harris-Moore in a position in the community
17

18   where he is not only law abiding but that he also contributes in a positive way to his community.

19   He has helped people struggling in line at the grocery store with their money due and is always
20
     ready to help a friend or associate in need.
21
            I met Colton in 2016, when he came to work for Mr. Browne, for whom I worked as
22
     an attorney. When it comes to pop or sensationalist news, I am fairly naïf. So, while I certainly
23

24   was aware of Colton’s cases, I had no idea how much public scrutiny surrounded him nor what to

25   expect from him. To be honest, my expectations were probably pretty low. He absolutely
26
     surprised me with his work ethic, his politeness and manners, his pleasant nature, and his
27
     sensitivety to the environment around him. That is, while he was always looking for ways to
28   MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASENOTE ON MOTION CALENDAR:
     FRIDAY, APRIL 26, 2019 - 2
               Case 2:10-cr-00336-RAJ Document 79 Filed 04/19/19 Page 3 of 5



1    be helpful or learn something, he was also “tuned in” to the energy in the office and when things
2
     were ramped up, we were in trial mode, time limits were kicking in, he never got in the way or
3
     interrupted what was going on. He knew the proper time to ask questions about his assigned
4
     projects and he patiently waited for that time. I tell the court this because I could see at that time
5

6    his responsibility level was very high—much higher than other clients I had who were on probation.

7    Much higher than others not part of the criminal justice system. I’ve stayed friends with Colton
8
     to this day and I can vouch for what he says in his letter absolutely.
9
            As he states, he does not drink alcohol or use nonprescribed or illegal drugs. I’ve seen him
10
     socially where alcohol is served, and he does not partake. I’ve also met some of his friends and I
11

12   can also vouch for their law-abiding and good behavior. They are about as far away from the

13   criminal element as one can get. Colton has set his intention on doing the right and moral thing
14
     in whatever he does, surrounding himself with positive, productive people and helping those in
15
     need whenever he can. He is an exemplary person and if what he went through helped to bring
16
     him to where he is now, then the justice system has more than done its job for Colton. I can’t see
17

18   anything else he could get out of our system. It is time for him to move forward on the path laid

19   for him from a successful justice system.
20
     II. APPLICABLE LAW
21
            Title 18, sec. 3583(e)(1) of the United States’ Code authorizes a Court to use its discretion
22
     to terminate a defendant’s term of supervised probation after the expiration of one year of
23

24   supervision if the Court is “satisfied that such action is warranted by the conduct of the defendant

25   released and the interest of justice.”
26
            Section 3583(e) directs the Court consider the purpose of sentencing as set forth in 18
27
     U.S.C. sec. 3553(a)(1), (a)(2)(B), (a)(2)(D), (a)(4), (a)(5), (a)(6) and (a)(7) in deciding whether to
28   MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASENOTE ON MOTION CALENDAR:
     FRIDAY, APRIL 26, 2019 - 3
               Case 2:10-cr-00336-RAJ Document 79 Filed 04/19/19 Page 4 of 5



1    terminate supervised release. The following criteria is used to identify eligibility for early
2
     termination:
3
                     Officers should consider the suitability of early termination for offenders as
4            soon as they are statutorily eligible. The general criteria for assessing whether a
             statutorily eligible offender should be recommended to the court as an appropriate
5
             candidate for early termination are as follows:
6
                     1. stable community reintegration;
7                    2. progressive strides toward supervision objectives and compliance with
                        all conditions of supervision;
8
                     3. no aggravated role in the offense of conviction;
9                    4. no history of violence;
                     5. no recent arrests or convictions (including unresolved pending charges),
10                      or ongoing, uninterrupted patterns of criminal conduct;
                     6. no recent evidence of alcohol or drug use;
11
                     7. no recent psychiatric episodes;
12                   8. no identifiable risk to the safety of any identifiable victim; and
                     9. no identifiable risk to public safety based on the Risk Prediction Index
13                      (RPI).
14
             Guide to Judicial Policy, Vol. 8E, Ch. 3 sec. 380.10(b). “Early Termination” (Monograph
15
     109)(rev’d 2010)(emphasis added).
16
             Per the policy, “there is a presumption in favor of recommending termination” for
17

18   supervision after the first 18 months if they are not “career violet and /or drug offenders, sex

19   offenders, or terrorists.””
20
                     In 2012, in a memorandum issued by the Committee on Criminal Law of
21
     the Judicial Conference, United States District Court Judges were encouraged to grant early
22
     termination of supervision when appropriate.           Additionally, an Analysis by the
23

24   Administrative Office of the Courts indicates that offenders who received early termination

25   were “arrested less often, for less serious charges, and were sentenced to a term of
26
     imprisonment less often.” It is appropriate in this case that the Court use its discretion to
27
     terminate Mr. Harris-Moore from supervision.
28   MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASENOTE ON MOTION CALENDAR:
     FRIDAY, APRIL 26, 2019 - 4
              Case 2:10-cr-00336-RAJ Document 79 Filed 04/19/19 Page 5 of 5



1
     III. COLTON HARRIS-MOORE SATISFIES ALL THE CRITERIA FOR
2    EARLY TERMINATION
3
                   Mr. Harris-Moore satisfies all the factors set forth for early termination. He
4
     has completed all the terms of supervision, except for restitution. He has made significant
5
     progress paying restitution, recently making a $25,000.00 lump sum payment.              He
6

7    will continue to make payments until that debt is satisfied.          He has certainly made

8    progressive strides towards supervision objectives and is in compliance with all conditions
9
     of probation. As stated, Mr. Harris-Moore is well aware of his continuing restitution
10
     obligation and he looks forward to completing that as soon as possible. Similarly, factors
11
     3-9 are also met and based on that criteria, Mr. Harris-Moore’s probation should be
12

13   terminated. In addition to Mr. Harris Moore’s letter, there are several attached letters of

14   support of Mr. Harris Moore’s stability and good character.
15
                   Mr. Harris-Moore’s experiences in the criminal justice system have
16
     changed him profoundly and have set him on the straight and stable path he is on today.
17
     Given his commendable reentry into the community and performance on supervised release,
18

19   he respectfully requests the Court order his term of supervision be terminated under 18

20   U.S.C. section 3583(e).
21                 Respectfully submitted this 18th day of April 2019.

22
                                            By: s/ COLLEEN A. HARTL
23                                          Colleen A. Hartl, WSBA #18051
                                            Law Firm of Colleen A. Hartl
24                                          23321 62nd Avenue South, #E103
                                            Kent, WA 98032
25                                          Telephone:(206) 715-2715
                                            Fax: (206) 260-3424
26                                          E-mail: colleen@hartllaw.com
                                            Attorney for Defendant Colton Harris Moore
27

28   MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASENOTE ON MOTION CALENDAR:
     FRIDAY, APRIL 26, 2019 - 5
